      Case 1:06-cr-00084-DHB-BKE Document 47 Filed 08/27/20 Page 1 of 7

                                                                        U.S.DiSi JO i U O**
                    IN THE UNITED STATES DISTRICT COURT
                                                                            AUGUSTADiy.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION                      20 AUG 27 PU li: 00


UNITED STATES OF AMERICA                                                  S07D!ST. Of-

        V.                                            CR 106-084

AUDIE RAYNARD ALSTON



                                     ORDER




        On   July   21,   2020,   Defendant    Audie    Raynard    Alston       filed      a

motion to reduce his sentence pursuant to Section 404 of the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.^                       (Doc. No.

45.)     Upon review of the parties' filings, the record of the case,

and the relevant law, the Court finds Alston to be eligible for

resentencing        but   nevertheless    denies      Alston's     motion       for      the

reasons that follow.

        In August 2006, Alston pled guilty to a one count information

for    conspiracy to      distribute     50   grams    or   more   of    cocaine      base

(crack cocaine) in violation of 21 U.S.C. §§ 841(a)(1) , (b)(1)(A)

and 846.       Prior to Alston's guilty plea, the Government filed a




^ A district court lacks authority to modify a terra of imprisonment
with limited exceptions to include if a statute expressly permits.
See 18 U.S.C. § '3582(c) (1) (B).   The First Step Act expressly
permits district courts   to reduce  a previously imposed term of
imprisonment.   United States v. Stephens, 2020 WL 5032992 (11th
Cir. Aug. 26, 2020) (citing United States v. Jones, 962 F.3d 1290,
1297 (11th Cir. 2020)).
     Case 1:06-cr-00084-DHB-BKE Document 47 Filed 08/27/20 Page 2 of 7



notice    of    intent    to    use      prior   convictions        to   enhance    Alston's

sentence under 21 U.S.C. § 851.                      (Doc. No.       3. )   At that time,

Alston's statutory penalty range for 50 grams or more of crack

cocaine (with the § 851 enhancement) was twenty years to life under

§ 841(b) (1) (A) (iii) .

       At sentencing, Alston was attributed with the following drug

quantities:       74.5 grams of crack cocaine; 3,246.9 grams of powder

cocaine; and 277 marijuana.                Under the guidelines at the time (2006

Sentencing Guidelines Manual), this converted to an equivalent of

2,139.657 kilograms of marijuana, resulting an offense level of 34

after adjustments.         However, because Alston was considered a career

offender under U.S.S.G. § 4B1.1, his applicable offense level was

35   (offense      level       of    37    minus     2     points    for    acceptance     of

responsibility).         With a criminal history category of VI, Alston's

advisory guideline range was 292 to 365 months.

       On June 14, 2007, Alston was sentenced to serve 292 months in

prison.    In April 2015, Alston moved to reduce his sentence under

18 U.S.C. § 3582(c)(2) based upon retroactive amendments to the

drug    quantity    tables          in    the    Sentencing        Guidelines.       Because

Alston's       career    offender         status,    not    drug    quantity,      drove   his

guideline range, the Court denied this motion to reduce.                               (Doc.

No. 32.)       Alston is currently incarcerated at FCI Williamsburg in

Salters, South Carolina with a projected release date of April 2,

2025.


                                                 2
      Case 1:06-cr-00084-DHB-BKE Document 47 Filed 08/27/20 Page 3 of 7



       At   present, Alston         claims that the        Fair    Sentencing Act of

2010, which was made retroactive to his offense through the First

Step Act of 2018, entitles him to be resentenced.

        Alston's Eligibility Under the First Step Act

        In 2010, the         Fair Sentencing Act,         Pub. L. No. 11-220, 124

Stat. 2372, reduced the disparity between sentencing ranges for

offenses involving powder cocaine and crack cocaine under 21 U.S.C.

§ 841(b) (1).         Specifically, Section 2 of the Fair Sentencing Act

increased the         minimum quantity of crack cocaine                 required for a

five-year mandatory minimum sentence from 5 grams to 28 grams and

increased the minimum quantity for a ten-year mandatory minimum

sentence      from      50     grams      to   280     grams.     See     21   U.S.C.        §


841(b) (1) (A) (iii) and (B)(iii).2                However, the Fair Sentencing Act

did not apply retroactively.

        In 2018, Congress passed the First Step Act, which applied

the    Fair   Sentencing Act         retroactively.         Section     404 (b) thereof

              \\
provides:          A court that imposed a sentence for a covered offense

may, on motion of the defendant . . . impose a reduced sentence as

if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were

in effect . . . at the time the covered offense was committed. //

The    term "covered         offense rr   is   defined    in    Section   404 (a)   as
                                                                                         w
                                                                                             a




2
   Section 3 of the Fair Sentencing Act modified the statutory
penalties for simple possession of crack cocaine under 21 U.S.C.
§ 844(a), which is not implicated in this case.

                                               3
      Case 1:06-cr-00084-DHB-BKE Document 47 Filed 08/27/20 Page 4 of 7



violation of a Federal criminal statute, the statutory penalties

for which were modified by Section 2 or 3 of the Fair Sentencing
                                                                           ff
Act of 2010 that was committed before August 3, 2010.                            Recently,

the    Eleventh     Circuit     Court   of   Appeals       clarified      that     covered

offense n    is    one   that   appears      from    the    court    records      to   have

w
    triggered the higher        penalties in        section 841(b) (1)(A)(iii) or

             H
(B) (iii).        United States v. Jones, 962 F.3d 1290, 1301 (11th

2020).      Here, there is no dispute that Alston committed a covered

offense.     He was convicted of conspiracy to distribute 50 grams or

more of crack cocaine. for which he faced a statutory range of

punishment of twenty years to life under §§ 841(b)(1) (A)(iii) and

851. The Fair Sentencing Act modified his statutory range; after

its passage, § 841(b) (1) (A) (iii) required at least 280 grams of

crack cocaine to trigger that statutory range.                            Thus, Alston's

conviction is a "covered offense" under the First Step Act.                            More

particularly, if Alston was sentenced "as if" the Fair Sentencing

Act had been in effect at the time. his charge of conspiracy to

distribute 50 grams or more of crack cocaine would implicate the

statutory range of § 8 41 (b)(1)(B) (iii) , i.e. ,                  ten    years to life

with the § 851 enhancement.^                 Because Alston's sentence             of 292




3 In brief, defense counsel states that Alston's statutory range
would now be five to forty years under § 841(b) (1) (B) (iii). (Doc.
No. 45, at 11.) This ignores the § 851 enhancement to which Alston
is still subject.

                                             4
   Case 1:06-cr-00084-DHB-BKE Document 47 Filed 08/27/20 Page 5 of 7



months is above the statutory minimum of 120 months, he is eligible

for a sentence reduction.

        In   brief,       defense        counsel    and    the    Government       disagree    on

whether Alston's guideline calculations are                          similarly affected.

Defense      counsel's           proposed       amended     guideline      range,     however.

ignores      the    fact        that    Alston    remains     a   career    offender.         His


guideline range is not based upon drug quantity but upon the career

offender guideline.                   Thus, his adjusted offense level remains 35

(offense     level        of     37    as   a   career    offender   minus     2    points    for

acceptance of responsibility); with a criminal history score of

VI, his amended guideline range remains 292 to 365 months (2018

Sentencing Guidelines Manual).

     Alston's Entitlement to a Sentence Reduction

     The      fact       that     Alston's       advisory     guideline      range    has     not

changed does not preclude him from relief under the                                 First Step
                                                                         \\ neither the First
Act. See Jones, 962 F.3d at 1305 (stating that

Step Act nor section 3582(c)(1)(B) barred the district court from

reducing Johnson's sentence below the revised guideline range");

Stephens, 2020 WL 5032992 (remanding the case because the district

                           \\
court    may       have         incorrectly       concluded       that   Stephens     was     not

eligible      for    a    further           reduction     because    his   guideline        range

remained the same").                   However, Section 404(c) of the First Step

Act states: \\ Nothing in [Section 404] shall be construed to require

                                                                                        n
a court to reduce any sentence pursuant to this section.                                      The


                                                   5
     Case 1:06-cr-00084-DHB-BKE Document 47 Filed 08/27/20 Page 6 of 7



                                                                               \\ wide latitude
Eleventh Circuit has held that a district court has

to determine whether and how to exercise its discretion, and that

it may consider the 18 U.S.C. § 3553(a) factors and a previous
                                                                                                 //
drug-quantity finding made for the purposes of relevant conduct.

United States v. Sterlin, 2020 WL 5032980 (ll^h cir. Aug. 26, 2020)

(citing Jones, 962 F.3d at 1301, 1304).


       While     perhaps    not        mandatory,             see   id.,     the    Court     will

nevertheless consider the § 3553(a) factors in the exercise of its

discretion.       Accord United States v. Curry, 2020 WL 4659406, at *2

(ll^h cir. Aug. 12, 2020) ("In exercising their discretion in this

regard, district courts may consider 'all the relevant factors,'
                                                                     u
including the § 3553(a) sentencing factors.                              (citing and quoting

Jones, 962 F.3d at 1304.) ) .            Here, Alston participated in a large-

scale drug conspiracy in which he employed the use of firearms.

He   has   a    history    of    absconding                from   police.     (See    generally

Presentence Investigation Report, ISI 4-34.)                             He has a significant

criminal       history     to    include           aggravated            battery,    aggravated

assault,       aggravated   assault           of       a    law   enforcement       officer    and

resisting       arrest.         (Id.    iSI    52-56.)              Given    the    nature     and

circumstances of the offense and the history and characteristics

of this defendant in particular, the Court takes comfort in the

fact that his sentence of 292 months remains at the low end of his

guideline range even today.                   That is, his sentence appropriately



                                                   6
   Case 1:06-cr-00084-DHB-BKE Document 47 Filed 08/27/20 Page 7 of 7



reflects the seriousness of the offense, promotes respect for the

law, provides just punishment, and affords adequate deterrence.

        Conclusion

        Upon the foregoing. Defendant Audie Raynard Alston's motion

for sentence reduction (doc. no. 45) is DENIED.

        ORDER ENTERED at Augusta, Georgia, this           day of August,

2020.




                                        UNITED S^TES DISTRICT JU-&GE




                                    7
